Plaintiff in error, Phoebe J. Strong, was convicted in the police court of the city of Geary, before Geo. Fittell, mayor, ex officio police judge, upon a complaint charging her with keeping a female person in the Commercial Hotel, in the town of Geary, for the purpose of prostitution, and was adjudged to pay a fine of $50, from which judgment she appealed to the county court of Blaine county. *Page 681 
Upon her trial there she was again convicted, and her punishment assessed at a fine of $50. From the judgment rendered in pursuance of the verdict, the defendant appeals. The principal question presented has been passed upon by this court in Ex parte Johnson, 13 Okla. Cr. 30, 161 P. 1097. For the reasons stated in the opinion of the court, we are of the opinion that the proceedings had upon the trial and conviction of the plaintiff in error were illegal and void, and said court was without jurisdiction to render the judgment appealed from. The judgment is therefore reversed and remanded, with direction to dismiss.